Smith, J.:
The action was commenced in March, 1916, and the amended answer served upon May thirteenth of that year. On May seventeenth the plaintiff noticed the case for trial for the June term. The defendant served his notice of trial on May twentieth. On. July nineteenth the defendant moved to serve a supplemental answer, which motion was granted on July twenty-fifth, and the supplemental answer served on August 4, 1916. On September 19, 1916, an order was made requiring the plaintiff to give security for costs. From a subsequent order vacating this order this appeal has been taken.
*508The sole question raised is whether the defendant has lost his right to security by his delay. Whatever may have been the rule prior to the amendment of 1915 of section 3272 of the Code of Civil Procedure, that amendment authorized the application to be made “at any time.” (Laws of 1915, chap. 635.) The Code as it now reads, therefore, would seem to be authority for the granting of this motion at the time it was granted, inasmuch as the plaintiff is a foreign corporation.
The order should be reversed, with ten dollars costs and disbursements, and the motion granted, without costs.
Clarke, P. J., Scott, Page and Davis, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, without costs. Order to be settled on notice.